Citation Nr: 1333893	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  10-45 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to October 1975, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in March 2013, when it was remanded for additional development.  

The Board notes that the February 2010 rating decision granted the Veteran service connection for diabetes mellitus with associated erectile dysfunction, peripheral neuropathy, and coronary artery disease, and assigned a 20 percent disability rating.  The Veteran filed a notice of disagreement (NOD) in April 2010 and a substantive appeal in November 2010, expressing his disagreement with the rating assigned for his CAD.  In a December 2011 rating decision, the RO assigned a separate 10 percent disability rating for the Veteran's CAD, effective October 2009.  The Veteran has not indicated that he is satisfied with the December 2011 rating decision, and the issue of an increase disability rating for service-connected CAD therefore remains on appeal.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased initial disability rating for CAD, status post angioplasty.  In his April 2010 NOD and November 2010 substantive appeal, the Veteran asserted that the medications that he has been prescribed for his CAD cause symptoms of fatigue and respiratory problems.  

The March 2013 Remand directed the RO or the AMC to arrange for the Veteran to be examined to determine whether there was a relationship between the Veteran's CAD and his complaints of fatigue and respiratory problems.  

The Board specifically instructed that the VA examiner review the Veteran's claims file in its entirety, to include any records located in the Veteran's "Virtual VA" file.  A review of the June 2013 examination report shows a review of the claims file was not conducted by the examiner in conjunction with the VA examination.  

As the claims file includes pertinent information, including statements from the Veteran, prior VA examination reports, and letters from the Veteran's private cardiologist, the Board finds that the June 2013 VA examination was inadequate.

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). The Board has no recourse but to remand this case.

Additionally, there is evidence of record that the Veteran receives medical treatment from the Community Based Outpatient clinics associated with the Dallas VA Medical Center.  However, there are no VA Medical Center treatment records currently associated with the Veteran's claims file or his "Virtual VA" file, and as such, the Board finds that efforts should be made to associate any such records with the Veteran's claims file.  Further, the record indicates that the Veteran receives private treatment for his CAD, from Dr. M.K. of Cardiovascular Specialists, P.A.; however, the most recent treatment records from Dr. M.K. associated with the claims file are from October 2009.  The Board finds that recent treatment records from Dr. M.K., if available, may contain pertinent information to the Veteran's claim and efforts should be made to obtain them.  

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should obtain any available treatment records pertinent to the claim on appeal from the Dallas, Texas VA Medical Center.

2. The RO or AMC should ask the Veteran to identify all private providers of evaluation or treatment he has received for his CAD, and to provide releases for VA to obtain records of any such identified evaluations and treatment (to specifically include clinical records from Dr. M.K. dated after October 2009).  The RO should attempt to secure for the record copies of the complete clinical records from all providers identified.  If any identified private provider does not respond to the RO's or AMC's request for records, the Veteran must be so advised, and reminded that ultimately it is his responsibility to ensure that private medical records are received.  

3. Then, the Veteran should be afforded a new VA examination by an examiner with sufficient expertise to determine the current severity of the Veteran's service-connected CAD, including a full description of the effects of his disability upon his ordinary activities, if any.  The claims file must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  

In discussing the relevant clinical findings, the examiner should specifically address the Veteran's assertions that his prescribed CAD medications cause respiratory problems and symptoms of fatigue.  If respiratory problems and fatigue are found on examination, the examiner is asked to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such symptoms are etiologically related to the Veteran's service-connected CAD.  

The complete rationale for all opinions expressed must be provided.  

4. The RO or the AMC should confirm that any medical opinions provided comport with this remand and undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

